

116 HR 2689 IH: Breast Cancer Research Stamp Reauthorization Act of 2019
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2689IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Ms. Speier (for herself, Ms. Cheney, Mr. Fitzpatrick, Mr. Connolly, Ms. Clarke of New York, Ms. Wasserman Schultz, Mr. Sherman, Mr. Grijalva, Ms. Norton, Mr. Cicilline, Mr. King of New York, Ms. Matsui, Mr. Lipinski, Mr. Thompson of California, Mr. Schiff, Mr. Peters, Mr. Swalwell of California, Ms. Wild, Mr. Himes, Mrs. Dingell, Ms. Lee of California, Mrs. Lawrence, Ms. Moore, Mrs. Carolyn B. Maloney of New York, Mr. Sablan, Mr. McGovern, Mrs. Davis of California, Mr. Hastings, Mr. Krishnamoorthi, Mr. Higgins of New York, Mr. Raskin, Ms. Schakowsky, Mr. Meeks, Ms. Mucarsel-Powell, Mr. Budd, Mr. Fleischmann, Miss González-Colón of Puerto Rico, Mr. Hunter, Mrs. Radewagen, Mr. Aderholt, Mr. Hagedorn, Mr. Cohen, Ms. Gabbard, Mr. Collins of New York, Mr. Smith of New Jersey, Mr. David P. Roe of Tennessee, Mr. Kevin Hern of Oklahoma, Mr. Khanna, Mr. Turner, Mr. Bost, Ms. Castor of Florida, Mr. Heck, Mr. Marshall, Mrs. Axne, Mr. Mast, Mr. Garamendi, Ms. Escobar, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on Energy and Commerce, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 39, United States Code, to extend the authority of the United States Postal Service
			 to issue a semipostal to raise funds for breast cancer research.
	
 1.Short titleThis Act may be cited as the Breast Cancer Research Stamp Reauthorization Act of 2019. 2.Extension of postage stamp for breast cancer researchSection 414(h) of title 39, United States Code, is amended by striking 2019 and inserting 2027.
		